DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

         Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al (US 2019/0189446)
    Xu discloses a method for forming features for semiconductor processing, the method comprising:
   forming a first mandrel and a second mandrel 105 on a substrate ( page 3, para 0045, fig. 1);    
  forming a first spacer 107 along a first sidewall of the first mandrel and a second spacer 107 along a second sidewall of the second mandrel, a gap being defined between the first spacer and the second spacer ( page 3, para 0045, figs 2-3)


  Regarding claim 2, Xu discloses that the first mandrel and the second mandrel 105 are each amorphous carbon/carbon (page 3, para 0042)
  Regarding claim 3, Xu discloses selectively removing the first spacer and the second spacer 107 by a wet etch process, wherein the wet etch process does not etch the gap-filling material 109 (page 4, para 0048, figs. 4-5)
  Regarding claim 4, Xu discloses that the gap is seamlessly filled by the gap-filling material 109 ( page 4, para 0047, fig. 4)

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thies et al (US 2006/0267139)
    Thies discloses a method for forming features for semiconductor processing, the method comprising:
   forming a first pillar/mandrel and a second pillar/mandrel 3 on a substrate ( page 3, para 0036, fig. 3a );    
  forming a dielectric layer 4/first spacer along a first sidewall of the first mandrel 3 and a dielectric layer 4/second spacer along a second sidewall of the second mandrel 3, a gap being defined between the first spacer and the second spacer ( page 3, para 0038, fig. 4a)
 filling the gap by a conductive/gap-filling material 5, the gap-filling material comprising a-Si/a doped silicon material ( page 3, para 0039, fig. 5a)

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (US 2017/0236716)
      Chen discloses a method for forming features for semiconductor processing, the method comprising:
     forming a gate electrodes 106/first mandrel and a second mandrel on a substrate ( page 2, page 2, para 0016, fig. 1A)
   forming a protection layer 112’/ first spacer and second spacer along a first sidewall of the first mandrel and along a second sidewall of the second mandrel, a gap being defined between the first spacer and the second spacer (page 2, para 0021, fig. 1B), the first spacer and the second spacer 112’ each comprising a doped silicon material (page 2, para 0021-0022); 
  filling the gap by a gap-filling material 126 ( page 4, para 0036, fig. 1D)

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al (US 2016/0365274)
        Choi discloses a method for forming features for semiconductor processing, the method comprising:
       forming a gate pattern 106/first mandrel and a second mandrel on a substrate ( page 6, para 0078, fig. 1)
     forming spacers 125/ first spacer and second spacer along a first sidewall of the first mandrel and along a second sidewall of the second mandrel 106, a gap being defined between the first spacer and the second spacer (page 4, para 0058-0059, fig. 3C), the first spacer and the second spacers 125 each comprising a doped silicon material 126 (page 4, para 0057, 0059, fig. 3C); 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

       Claims 5-6, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2019/0189446) as applied to claims 1-4 above and further in view of Schulze et al (US 2016/0300920)
    The features of claims 1, 3 are set forth in paragraph 2 above. Unlike the instant claimed inventions as per claims 5-6, Xu fails to disclose the limitations of wherein the doped silicon material is boron-doped silicon with a boron concentration between 10 20 cm-3 and 10 24 cm -3
/wherein the boron concentration is at least 10 22 cm -3
  Schulze discloses a method of manufacturing semiconductor device comprises a step of implanting a layer with a boron concentration at least 10 20 cm-3(page 3, para 0033-0034, page 5, para 0049), which reads on the claimed boron concentration between 10 20 cm-3 and 10 24 cm -3/ the boron concentration is at least 10 22 cm -3
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xu’s method by implanting/doping the doped silicon layer with a boron concentration of at least 10 20 cm-3 to adjust the compositions of dopants in 
 Regarding claim 10, the modified reference of Xu would have disclosed that the first spacer and the second spacer 107 are each silicon oxide deposited at low temperature deposition (page 3, para 0042)
 Regarding claim 11, the modified reference of Xu would have disclosed selectively removing the first spacer and the second spacer 107 by a wet etch process, wherein the wet etch process comprises an etch solution having an acid etchant (page 4, para 0048, figs. 4-5)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2019/0189446)  in view of Schulze et al (US 2016/0300920) as applied to claims 5-6, 10-11 above and further in view of Tseng et al (US 2018/0315602)
 The features of claim 5 are set forth in paragraph above. Unlike the instant claimed invention as per claim 7, Xu and Schulze fails to disclose the limitation of wherein the first spacer and the second spacer are each amorphous silicon.
   Tseng discloses a patterning method comprises a step of forming a spacer 260, along a sidewall of the mandrel 240, the spacer comprises of oxide and other dielectric (page 3, para 0021, fig. 5A). Tseng also discloses that different dielectric materials includes silicon, amorphous silicon, silicon oxide (page 2, para 0015)
  Since Xu, as modified by Schulze, discloses that the first spacer and the second spacer 107 are each silicon oxide (page 3, para 0042), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the oxide 

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2019/0189446)  in view of Schulze et al (US 2016/0300920) and Tseng et al (US 2018/0315602) as applied to claim 7 above and further in view of Yen et al (US 9,911,611)
      The features of claim 7 are set forth in paragraph 7 above. Unlike the instant claimed inventions as per claims 8-9, Xu, as modified by Schulze and Tseng fails to disclose the limitations of wherein the wet etch process comprises an etch solution comprising an alkali or alkaline etchant/wherein the alkali or alkaline etchant is at least one of KOH, NaOH, Ca(OH) 2, and Ba(OH)2
 Yen discloses a method of fabricating a semiconductor device comprises a step of selectively etching spacer 410 using a wet etching solution includes KOH, HF (col 5, lines 14-20)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xu, Schulze and Tseng by performing the wet etching step using a conventional suitable wet etching solution comprises KOH/an alkaline, as taught in Yen, with the expectation of a reasonable success

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2019/0189446) as applied to claims 1-4 above and further in view of Chen et al (US 2017/0263548)
The features of claims 1, 3 are set forth in paragraph 2 above. Unlike the instant claimed inventions as per claims 12-13, Xu fails to disclose the limitations of wherein the doped silicon material is carbon-doped silicon/wherein the carbon-doped silicon is deposited by flowable CVD (FCVD)
   Chen discloses a method of forming semiconductor device comprises a step of forming a low-k dielectric layer 140 comprises of carbon-doped silicon, by CVD, on a semiconductor substrate (page 2, para 0018-0019)
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xu’s method by employing a carbon-doped silicon as the doped silicon material for reducing the resistance capacitance delay as taught in Chen ( page 2, para 0019)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2019/0189446)  in view of Chen et al (US 2017/0263548) as applied to claims 12-13 above and further in view of Tseng et al (US 2018/0315602)
 The features of claim 12 are set forth in paragraph 9 above. Unlike the instant claimed invention as per claim 14, Xu and Chen fails to disclose the limitation of wherein the first spacer and the second spacer are each amorphous silicon.
   Tseng discloses a patterning method comprises a step of forming a spacer 260, along a sidewall of the mandrel 240, the spacer comprises of oxide and other dielectric (page 3, para 0021, fig. 5A). Tseng also discloses that different dielectric materials includes silicon, amorphous silicon, silicon oxide (page 2, para 0015)


Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2019/0189446)  in view of Chen et al (US 2017/026354) and Tseng et al (US 2018/0315602) as applied to claim 14 above and further in view of Yen et al (US 9,911,611)
      The features of claim 14 are set forth in paragraph 10 above. Unlike the instant claimed inventions as per claims 15-16, Xu, as modified by Chen and Tseng fails to disclose the limitations of wherein the wet etch process comprises an etch solution comprising an alkali or alkaline etchant/wherein the alkali or alkaline etchant is at least one of KOH, NaOH, Ca(OH) 2, and Ba(OH)2
 Yen discloses a method of fabricating a semiconductor device comprises a step of selectively etching spacer 410 using a wet etching solution includes KOH, HF (col 5, lines 14-20)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xu, Chen and Tseng by performing the wet etching step using a conventional suitable wet etching solution comprises KOH/an alkaline, as taught in Yen, with the expectation of a reasonable success

Allowable Subject Matter
Claims 18-20 allowed.
         The following is an examiner’s statement of reasons for allowance: 
       Regarding claim 18, the cited prior art of record fails to disclose or render obvious a method for forming features for semiconductor processing comprising a step of filling the second gap by a second gap-filling material; removing the third mandrel and the fourth mandrel, respective third gaps being formed by removing the third mandrel and the fourth mandrel, in combination with the rest of the steps of claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471.  The examiner can normally be reached on 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/LAN VINH/Primary Examiner, Art Unit 1713